DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/15/2022 has been entered.
 Response to Amendment
4.	In response to the amendment received on 6/13/2022:
Claims 1-10 and 12-14 are pending in the current application.  Claims 1-2, 5, 8-9, and 13-14 have been amended and Claims 11 and 15 are cancelled.
The claim objection is overcome in light of the amendment.
The previous prior art-based rejections have been overcome in light of the amendment.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
5.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.

Claim Rejections - 35 USC § 112
6.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the drain hole"  but there is insufficient antecedent basis for this limitation in the claim because multiple drain holes are claimed previously.
Claim Rejections - 35 USC § 103
7.	Claims 1, 2, 6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada US PG Publication 2012/0121959 in view of Harada WO2014/030339.
Regarding Claims 1, 2, and 8, Yamada discloses a battery pack (battery unit) comprising a case including first case (battery cover and tray) 63 and second case (tray) 11 comprising an accommodating cavity in which battery modules 12 are mounted, and at least two drain holes 23c/24c in communication with the accommodating cavity (formed in 11, 23c/24c drain water on the floor face of second case 11, para 0070, meeting Claim 8), wherein a reservoir portion (undercover) 66 is disposed outside the case and a reservoir cavity is jointly formed by tray 11 and undercover 66 (para 0073, meeting Claim 2) is provided below the battery modules 12 (and capable of storing a liquid) and in communication with the drain holes, wherein the battery modules 12 comprise a battery cell assembly comprising a plurality of battery cells 13 arranged side by side (and further comprising a reservoir portion (space in which 25 is held) disposed outside the case, and the battery module further comprises a battery cell assembly comprising a plurality of battery cells 23 arranged side by side (Fig. 2), a cooling system comprising heat exchange panels 45 and silicon sheet 48 abutting against the plurality of battery cells 13 (since the cells make up modules 12 which abut against 45/48, para 0042) and configured to cool each of the battery cells 13, wherein there is water in the cooling system (water sits on top of heat exchange panels wherein the size of an opening of one of the drain holes on one end in communication with the accommodating cavity is greater than the size of an opening of another one of the drain holes on the other end in communication with a reservoir panels 45 and also cooling air is discharged while carrying drained water with it, and so there is water “in the cooling system”, paras 0070, 0080) and wherein the drain holes 23c/24c are configured to discharge a fluid (water) discharged by the cooling system and so would discharge any fluid that is leaked by the cooling system) (Figs 1-9; paras 0023, 0042, 0047-0048, 0070-0074).  
	Yamada does not specifically disclose wherein the volume of the reservoir cavity is greater than or equal to the capacity of a coolant in the cooling system.  However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the reservoir cavity of Yamada having a volume greater than or equal to the capacity of a coolant in the coolant system to ensure that there is plenty of space for any water that needs to be drained in addition to air passing through, since this would require a mere change in size or proportion and a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Further, the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  
	Yamada does not specifically disclose wherein the size of an opening of one of the drain holes on one end in communication with the accommodating cavity is greater than the size of an opening of another one of the drain holes on the other end in communication with a reservoir portion.  However, Harada teaches that in a battery pack, drainage holes that are present to drain a foreign substance such as water inside a housing case can be any shape desired (paras 0061-0062), and so it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to design the drain hole(s) such that the size of an opening of one of the drain holes on one end in communication with the accommodating cavity is greater than the size of an opening of another one of the drain holes on the other end in communication with a reservoir portion since this shape is that of a funnel (a shape known to drain liquids) would require a mere change in size or proportion and a change in proportion or relative dimension is obvious in the absence of unexpected results.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  Further, the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  
Regarding Claim 6, the reservoir portion includes protection portion (support frame) 51 mounted on one side of the reservoir portion away from the case (since it is not attached directly to the case).
Regarding Claim 9, Yamada teaches wherein the second case includes a case body (hollow frame members) 21//22/23, and a carrier (the tray part of 11) disposed inside the case body wherein the carrier divides an inner space of the case into the accommodating cavity and the reservoir cavity (below the tray) and the carrier try is provided with the drain holes and the battery module is carried by the carrier (see Figs and at least paras 0025-0026).
Regarding Claim 10, Yamada teaches where a bottom of the case body 21/22/23 is provided with an inner concave area (inside of hollow portion) recessed in a direction away from the first case and the carrier (tray) is connected with an edge of the recessed area (see e.g. bottom of Fig. 1 and right side of Fig. 9, which shows 11 is adjacent and connected with 22, part of the case body).  Para 0033 explains that 22 has the same hollow configuration as 21, e.g. see Fig. 4A.
Regarding Claim 12, Yamada discloses wherein the cooling system comprises at least two cooling plates (heat exchange panels) 45 provided with cooling flow passages (ducts) Dc and connecting pipes (intenral spaces of hollow frame members 21-27 in communication with the cooling flow passages (ducts) of each of the at least two cooling plates, and wherein the drain holes are adjacent to a connection of the cooling plates and the connecting pipes when the drain hole is formed at the bottom of e.g. connecting pipe/hollow vertical frame member 23 (see e.g. Fig 2, a-b, and at least, but not limited to, para 0054 for description of the cooperation between vertical frame members and cooling ducts).
Regarding Claim 13, Yamada modified by Harada fails to specifically discloses wherein all of the battery cells 13 of the battery module are arranged along a length direction of the case, and a maximum lateral surface of each of the battery cells 13 and the wall where the drain holes of the case are located face each other. However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to arrange the cells such that a maximum lateral surface of each cell faces the wall where the drain holes are located in order to maximize the cooling capacity of the cooing system which is formed at the same surface as the drain holes since the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Regarding Claim 14, the drain holes of Yamada modified by Harada are arranged along a width direction of the case (see Figures) since the width direction can be any direction selected by the skilled artisan.
Allowable Subject Matter
8.	Claims 3-5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims all recite specific features that cannot be used to modify the closest prior art without disrupting the teaching of the prior art.  For example, Claims 3-5 require wherein the reservoir portion is sealingly connected to the wall, but because air flows through the reservoir portion and is released out of the reservoir portion to the atmosphere, this area would not be sealed.  Claim 7 recites hardness features of the protection portion but there is no prior art that would make this an obvious modification.
Response to Arguments
9.	Applicant's arguments directed to the claims are persuasive, in that the previous rejections are overcome.  New rejections are laid out above. 
						Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729